DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.

 Response to Amendment
Claims 1, 3-10, and 14-24 are pending. Claims 1, 4-7, 10, 14-15, 18, and 20 have been amended. Claims 2 and 11-13 were previously cancelled. 
In view of the amendment, filed on 04/04/2022, the following objections and rejections are withdrawn from the previous Office Action, mailed 02/02/2022:
Drawings objection
Rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) of claims 18 and 20
Previous rejections 35 U.S.C. 103 over DeMuth in view of Koerber

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  the amended claims currently recite “wherein the at least one passageway is a plurality of passageways nested on each other so as to form…”.  While the concept is clear in view of the specification, that a plurality of passageways are nested on each other, the claim should not also recite the at least one passageway (including the possibility of one passageway) is a plurality of passageways. The claim could recite “the method of claim (1/18), wherein a plurality of passageways are nested on each other so as to form…” Appropriate correction is required.

Claim Interpretation




The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 22 recites “a control system individually controls the flowing the gas and the collecting the gas.” The disclosure provides corresponding structure for “a control system,” that can perform the function of independently regulating the flow of fluid through the passageways, which includes one or more computing devices, including one or more processors (e.g., microprocessor, microcontroller, integrated circuit, logic device, or other suitable processing device); one or more memory devices; and a communication interface (e.g., transmitters, receivers, ports, controllers, antennas, or other suitable components) ([0053]-[0056], Fig. 10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein the inlet and the outlet may be controlled between…” which renders the claim vague and indefinite because, by using the terminology “may be,” it is not clear if the inlet and the outlet are controlled or not, and further the claim fails to clarify how the inlet and the outlet are controlled. As the claim does not define any means for performing the controlling, the scope of the controlling is not defined by the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 14-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170120335 ("DeMuth"), in view of US 20160107263 ("Koerber"), and further in view of US 20060118532 (“Chung”).

The examiner notes with respect to the DeMuth reference that a patent application publication from the same patent family is cited to as opposed to the patent (US 10518328) cited in the previous rejection. The description is similar; however, the patent application publication contains more relevant descriptions and detailed figures referred to below. The patent application publications of Koerber associated with the previously-cited patent (US 10245681 B2) and Chung (US 7521652 B2) are also used to facilitate citations.

Regarding claims 1 and 15, DeMuth discloses a method for making an object from powder ([0050]-[0052], [0085]), the method comprising: 
(a) applying a layer of powder on a build platform ([0104], [0142]);
(b) irradiating at least part of the layer of powder to form a build envelope comprising a build wall ([0104], [0143], see wall 3 of Figs. 5-7) defining at least one internal cavity within the build wall (temporary walls produced to have pipes or cavities – “fluid passageways” [0060], [0095], [0148]), wherein the object is built within the build envelope (printed walls serve as powder bed chamber walls during build operation [0050]-[0051], are to support previously deposited layers consisting of powder and printed object(s) [0052]); 
(c) moving at least one of the build platform downward or a build unit positioned over the build platform upward in a direction substantially normal to the layer of powder (print bed and print head are vertically separated for successive layers [0052]; bed can be lowered or optics assembly can be raised [0081], [0121], [0130]); and 
(d) repeating the prior steps to form the build wall (steps repeated to construct one or more walls to contain powder in the build platform [0106]; increasing a height of the one or more walls [0147]), wherein the build wall defines at least one passageway encased within the build wall (temporary walls produced to have pipes/cavities – “fluid passageways” [0060], [0095], [0148]; embedded heating/cooling elements, which may include fluid channels capable of heat exchange [0114]-[0115]).
DeMuth discloses the fluid passageways of the wall(s) can be formed to interface with external fluid communication systems, and fluid can be circulated through the passageways ([0060]), indicating at least one multi-purpose inlet/outlet, and more likely separate inlet and outlets, as the purpose of the passageways is for thermal management. 
However, DeMuth does not explicitly disclose the at least one passageway has an inlet and an outlet, the inlet and the outlet being adjacent apertures in the build platform, and wherein the at least one passageway is shaped for evacuation of the powder from an entire length of the at least one passageway via opening each of the inlet and the outlet for evacuation of the powder from each of the inlet and the outlet.
Koerber teaches generating a passageway (“pipeline”) having an inlet and an outlet connected to the build platform ([0028], [0030], [0036], [0054], Fig. 2 teach the hollow passageway supply (inlet) and discharge (outlet) connected to the functional interface at the base plate). Koerber discloses the passageway generated by selective laser melting during generation of a three-dimensional component (in addition to the component) ([0054]), through which fluids can be transported ([0028]), and by means of which thermal influence can be exerted on a completed area of the component ([0030], [0054]). 
Koerber teaches the passageway is in fluid communication with a media supply through apertures in the build platform ([0024]-[0026] teach the pipeline of the functional circuit is connected during generation to the functional interface in the form of detachable through-hole contacts fed through apertures in the base plate for media conveyance). Koerber describes attachments 27 which prevent powder from passing through during generation of the pipeline and may be opened before the pipeline is activated (e.g. before gaseous/liquid media is transported through the pipeline ([0054], [0056], Fig. 2).
With the configuration disclosed by Koerber, cooling or heating media can be transported through the pipeline, and thermal influence can be exerted even before the entire component is completed ([0015], [0054]). By means of selective heat conduction, the formation of heating cracks, distortion, production of unwanted metallic phases, etc. can be counteracted in areas of the component which are already completed ([0054]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to modify the method of forming a build envelope comprising a build wall defining at least one passageway, wherein the object is built within the build envelope, taught by DeMuth, so that the at least one passageway has an inlet and outlet, both adjacent apertures in the build platform, in order to be able to heat and/or cool the object being manufactured as it is generated and counteract undesired effects resulting from uncontrolled temperature, as taught by Koerber.
Koerber teaches using attachments 27 or closures which prevent powder from passing through the build plate during generation of the pipeline, and teaches that the geometry of the pipeline can be adapted as desired ([0033], [0055]), however neither DeMuth nor Koerber explicitly discloses a passageway shaped for evacuation of the powder from an entire length of the at least one passageway via opening each of the inlet and the outlet for evacuation of the powder from each of the inlet and the outlet. One of skill in the art would recognize that in either powder bed fusion process, formation of a hollow three-dimensional passageway within the powder bed would require the evacuation of unfused powder from the inner walls of the passageway due to the nature of the process. However, DeMuth is silent as to a shape of the passageway and Koerber in Fig. 2 cannot be considered to clearly show a shape intentionally formed for evacuation of the powder from an entire length of the passageway via opening the inlet and outlet, since the passageway appears to include a horizontal section where powder would not automatically be evacuated from simply upon opening an inlet/outlet.
Chung discloses a method of forming one or more thermal transfer channels, or solid-walled ducts, within the part-cake during a layer-wise laser sintering process ([0007]).  Hollow channels are used for controlling the cooling rate of the part-cake through the introduction of various cooling media into the channels ([0036]). Chung teaches that the channels can have one or more terminal portions at the base plate or platform and describes an embodiment with two terminal portions at fittings 350 which may be at the build plate ([0075]-[0077], Fig. 11). Cooling media can be introduced through one or more of the terminal portions of a channel or duct, circulated through the duct, and removed from the other terminal portion ([0046]). Chung teaches opening an inlet/outlet at the build platform to evacuate unfused powder from the passageway to prepare for introduction of cooling media ([0078]).
	Chung is clear that upon completion of the build process, ducts formed within the part-cake remain filled with unfused powder, and that it is beneficial to remove the unfused powder from the ducts prior to introducing cooling media into the ducts ([0041]). Chung teaches that duct geometries can include, for example, diagonal, angular, or curvilinear geometries, and indicates that some geometries may be preferred for ease of removal of the unfused powder from the ducts ([0061], [0077]). In a closed end form, Chung teaches that straight ducts are preferred for powder removal ([0061]), and Chung also describes tapering of a duct, another shape parameter, as beneficial for aiding in unfused powder removal ([0054]). Chung does not disclose the preferred arrangement for this purpose for an embodiment with inlet and outlet at the build plate, however the configurations shown for ducts with two terminal portions in a same layer of powder comprise a rounded V- or V-shape (see Figs. 2, 3, 5, 6). Since Chung discloses these shapes while teaching of facilitating unfused powder removal from the ducts, one of ordinary skill in the art would see these shapes as preferred, and would be motivated to apply the same shape to the duct with two terminal ends at the build plate, which is described but not specifically shown. With such a configuration, upon opening the interfaces at the build plate, the passageways should be emptied of loose powder.
	It would have been obvious to one of ordinary skill in the art to modify the method of DeMuth in view of Koerber to include the teachings of Chung to shape the passageway for evacuation of powder so that powder is evacuated from an entire length of the at least one passageway via opening each of the inlet and the outlet for evacuation of the powder from each of the inlet and the outlet. It would be obvious, at least in view of Chung, that unfused powder necessarily remaining inside the passageway needs removed prior to circulation of fluid, and providing a shape which accommodates removal from the length of the passageway would be beneficial to aid in achieving this step.
	Regarding the requirement of claim 15 to form two internal cavities, these are encompassed by claim 1’s requirement of a separate inlet and outlet of the passageway. Regarding claim 15’s repetition of the applying and irradiating steps, claim 1 requires repeating steps (a) and (b). Regarding aligning the successive cavities, this would be expected to form a continuous passageway capable of supporting fluid flow. Further repetition of applying, irradiating, separating the build platform and the build unit are known in the art to perform any of the additive processes discussed.  

Regarding claim 3, DeMuth in view of Koerber and Chung teaches the limitations as set forth for claim 1. DeMuth discloses the concept of cavities or passageways formed in the temporary walls, however DeMuth does not explicitly disclose that successive layers of the build wall define cavities adjacent to each other to eventually define the at least one passageway.
DeMuth’s teaching of passageways formed within the walls to support fluid flow requires defining cavities adjacent to each other to eventually define the at least one passageway ([0060], [0115], [0148]). As the process is an additive manufacturing process, which is carried out in a layer-by-layer fashion ([0082]), and the passageway of modified DeMuth as set forth for claim 1 involves at least one passageway with inlet/outlet connections at the build plate, the passageway being within the printed wall, the cavities defining the at least one passageway are formed within successive layers of the build wall (from bottom up).
It would have been obvious to a person of ordinary skill in the art that the method of modified DeMuth includes successive layers of the build wall defining cavities adjacent to each other to eventually define the at least one passageway.

Regarding claim 4, DeMuth in view of Koerber and Chung teaches the limitations as set forth for claim 1. DeMuth discloses that air, nitrogen, or other suitable gas can be transferred through fluid passageways produced in the temporary walls to improve thermal management, that the fluid passageways can interface with external fluid communication systems, and that the gases can be circulated ([0060], [0148]). 
DeMuth fails to explicitly disclose that the inlet of the at least one passageway is in fluid communication with a gas supply through an inlet aperture of the apertures in the build platform, and the outlet of the at least one passageway is in fluid communication with an outlet aperture of the apertures in the build platform.
Koerber teaches the inlet of the passageway is in fluid communication with a gas supply through an inlet aperture in the build platform, and the outlet of the at least one passageway is in fluid communication with an outlet aperture in the build platform (supply/feed device for gaseous media [0035], [0038], [0053]-[0054], Fig. 2). 
It would have been obvious to one of ordinary skill in the art to modify the method of DeMuth in view of Koerber and Chung to require the inlet of the at least one passageway being in fluid communication with a gas supply through an inlet aperture of the apertures in the build platform and the outlet being in fluid communication with an outlet aperture of the apertures in the build platform, as taught by Koerber, for reasons set forth in claim 1.

Regarding claim 5, DeMuth in view of Koerber and Chung teaches the limitations as set forth for claim 4. DeMuth teaches flowing a gas however does not disclose flowing a gas through the inlet aperture of the build platform into the inlet of the at least one passageway.
Koerber further describes that the pipeline generated by the method disclosed (with “supply” end and “discharge” end connected to the functional interface) is configured according to the intended application (heating or cooling) to have a gaseous or liquid medium flowing through it ([0030]; Fig. 2), therefore Koerber teaches flowing a gas through the inlet aperture of the build platform into the inlet of the passageway. 
It would have been obvious to one of ordinary skill in the art to modify the method of DeMuth in view of Koerber and Chung to require flowing a gas through the inlet aperture of the build platform into the inlet of the at least one passageway, as taught by Koerber, for reasons set forth in claim 1.

Regarding claim 6, DeMuth in view of Koerber and Chung teaches the limitations as set forth for claim 5. DeMuth describes circulation of the fluid through the temporary walls for thermal management ([0148]) and heating or cooling the media outside the build chamber ([0115]), but DeMuth fails to explicitly disclose collecting the gas from the at least one passageway and the build platform through the outlet. 
Koerber further describes that by way of the pipeline and the functional circuit, the fluid exiting through the discharge end is routed back to the supply/feed device prior to re-circulation, so that means for acting on the already completed area can propagate ([0019]; Fig. 2). Koerber therefore teaches collecting the gas from the passageway and the build platform through the outlet. 
It would have been obvious to one of ordinary skill in the art to modify the method of DeMuth in view of Koerber and Chung to specify collecting the fluid from the at least one passageway and the build platform through the outlet, as taught by Koerber, for reasons set forth in claim 1.

Regarding claim 7, DeMuth in view of Koerber and Chung teaches the limitations as set forth for claim 6. DeMuth describes circulation of the fluid through the temporary walls for thermal management ([0148]) and cooling of fluids outside of the build chamber ([0115]), but DeMuth does not explicitly disclose cooling the collected gas from the outlet and recirculating the gas through the passageway of the build envelope.
Koerber teaches that the supply/feed device has the capability to control the temperature of the media from the discharge end of the pipeline ([0038]) and can therefore cool the collected fluid from the outlet prior to recirculation of the fluid through the passageway. Koerber discloses that the supply/feed device is put into operation and a gaseous or liquid cooling or heating medium is transported in the functional circuit created by the supply/feed device, the functional interface, and the pipeline in order to realize a heat exchanger ([0054]). Koerber further discloses that the supply/feed device, which is connected to the functional interface in order to receive fluid from the discharge end of the pipeline and supply (recirculate) fluid in the functional circuit ([0019], [0028], [0030], [0054]; Fig. 2), enables the gaseous and/or liquid media required for conductive and/or chemical action to be provided at a desired temperature and a desired pressure ([0038]). 
It would have been obvious to one of ordinary skill in the art to further modify the method of DeMuth in view of Koerber and Chung to incorporate cooling the collected gas from the outlet and recirculating the gas through the at least one passageway of the build envelope in order to provide the cooling media at the desired temperature, maintain an effective heat exchanging circuit, and provide thermal management as a component is being built, as taught by Koerber.

Regarding claim 8, DeMuth in view of Koerber and Chung teaches the limitations as set forth for claim 1. DeMuth does not disclose a preference with regard to the geometry or configuration of the at least one passageway, nor that it is defined by two substantially straight channels joined at an interface connection. 
Modified DeMuth as set forth for claim 1 provides the at least one passageway is defined by two substantially straight channels joined at an interface connection (rounded V- or V-shape).
It would have been obvious to one with ordinary skill in the art before the effective filing date that DeMuth in view of Koerber and Chung as set forth for claim 1 teaches the at least one passageway is defined by two substantially straight channels joined at an interface connection for the reasons set forth for claim 1. 

Regarding claim 9, DeMuth in view of Koerber and Chung teaches the limitations as set forth for claim 1. DeMuth does not disclose a preference with regard to the geometry or configuration of the passageway, and DeMuth does not disclose that the at least one passageway forms an arch from the inlet to the outlet. 
Modified DeMuth as set forth for claim 1 provides the at least one passageway forms an arch from the inlet to the outlet (rounded V-shape).
It would have been obvious to one with ordinary skill in the art before the effective filing date that DeMuth in view of Koerber and Chung as set forth for claim 1 teaches the at least one passageway forms an arch from the inlet to the outlet for the reasons set forth for claim 1. 

Regarding claim 10, DeMuth in view of Koerber and Chung teaches the limitations as set forth for claim 1. 
DeMuth discloses using multiple fluid channels in the walls of the build chamber ([0114]-[0115]). DeMuth does not disclose the passageways are nested on each other to form a plurality of independent passageways. 
Koerber discloses a plurality of process-influencing devices ([0023]).  Koerber further discloses a nested configuration of process-influencing devices of the electrical conductor variant (Fig. 1), and that electrical conductors and pipelines for conducting fluid media are both process-influencing devices within the scope of the invention with equivalent functions of thermal transfer ([0016]). It would therefore be obvious to substitute one for the other and use the nested configuration of Fig. 1 for the fluid pipelines. Koerber therefore teaches a plurality of passageways nested on each other so as to form a plurality of independent passageways.
It would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the passageway configuration of DeMuth comprising multiple fluid channels with the plurality of nested passageways as taught by Koerber. Both configurations are for the purpose of thermal transfer in a similar process, and increasing the number of passageways would reasonably be expected to increase the amount of cooling/heating that could be provided by the passageways. 

Regarding claim 14, DeMuth in view of Koerber and Chung teaches the limitations as set forth for claim 1. Koerber teaches the attachments which prevent powder from passing through during generation of the pipeline and can be opened before the pipeline is activated. Doing so would provide temporary structural support for the passageway during its construction. Chung teaches the fittings are closed during formation of the duct and then open to remove the powder, and in the closed position, the inlet and outlet serve as a platform for the at least one passageway during the formation of the at least one passageway (Fig. 11). 
	DeMuth in view of Koerber and Chung of claim 1 therefore teaches the inlet and the outlet may be controlled between a closed position and an open position, and in the closed position, the inlet and outlet serve as a platform for the at least one passageway during the formation of the at least one passageway.

Regarding claim 16, DeMuth in view of Koerber and Chung teaches the limitations as set forth for claim 1. DeMuth further discloses the build envelope comprises at least a substantial portion of an unfused deposited powder (Figs. 5, 7). 

Regarding claim 17, DeMuth in view of Koerber and Chung teaches the limitations as set forth for claim 16. DeMuth further discloses the unfused deposited powder is entirely within the build envelope (Figs. 5, 7).

Regarding claim 18, DeMuth in view of Koerber and Chung teaches the limitations as set forth for claim 1. Chung teaches upon completing the at least one passageway, actuating the inlet and the outlet to an open position to allow the evacuation of powder from the at least one passageway ([0078]). It would have been obvious to one of ordinary skill to perform this step in the method of modified DeMuth in order to empty the powder and prepare for introduction of cooling media, as taught by Chung.

Regarding claim 19, DeMuth in view of Koerber and Chung teaches the limitations as set forth for claim 5. DeMuth further discloses that the gas flowing through the fluid passageways in the temporary walls may be air, nitrogen, or other suitable gas to improve thermal management ([0060], [0115], [0148]). Nitrogen is a known inert gas (see Chung [0063], which also describes using nitrogen gas as cooling media).

Regarding claim 20, DeMuth in view of Koerber and Chung teaches the limitations as set forth for claim 18. As discussed for claim 9, modified DeMuth teaches forming an arch, and for claim 10, the plurality of nested passageways is obvious in view of Koerber.

Regarding claim 24, DeMuth in view of Koerber teaches the limitations as set forth for claim 7. DeMuth describes circulation of the fluid through the temporary walls for thermal management, as well as controlled cooling ([0148]), and heating or cooling the fluid outside the build chamber before moving the fluid through the fluid channels ([0114]-[0115]). DeMuth does not explicitly disclose wherein recirculating the gas comprises controlling a temperature of the gas using a heat exchanger.
Koerber teaches that the supply/feed device has the capability to control the temperature of the media from the discharge end of the pipeline ([0038]) and can therefore cool the collected fluid from the outlet prior to recirculation of the fluid through the passageway. Koerber discloses that the supply/feed device is put into operation and a gaseous or liquid cooling or heating medium is transported in the functional circuit created by the supply/feed device, the functional interface, and the pipeline in order to realize a heat exchanger ([0054]). Koerber further discloses that the supply/feed device, which is connected to the functional interface in order to receive fluid from the discharge end of the pipeline and supply (recirculate) fluid in the functional circuit (see Fig. 2), enables the gaseous and/or liquid media required for conductive and/or chemical action to be provided at a desired temperature and a desired pressure ([0038]). 
It would be obvious to one of ordinary skill in the art that either DeMuth or Koerber teaches using a heat exchanger to control the temperature of the heating or cooling fluid during circulation. Doing so would predictably provide the heat transfer media at the desired temperature, maintain an effective heat exchanging circuit, and effectively provide thermal management as a component is being built, as preferred by DeMuth and Koerber. 
It is noted that Chung also teaches controlling the temperature of cooling media using an external heat exchanger ([0048]).

Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over DeMuth in view of Koerber and Chung, as applied to claim 6 above, and further in view of US 20210178406 A1 (“Ringwald”).

Regarding claim 21, DeMuth in view of Koerber and Chung teaches the limitations as set forth for claim 6. DeMuth describes circulation of the fluid through the temporary walls for thermal management ([0148]), and DeMuth teaches a control processor that can be connected to control any components of the additive manufacturing system, including the heating or cooling systems ([0075]). DeMuth further discloses the control processor can be connected to a variety of actuators, as well as the heating or cooling systems, to coordinate operation of the components of the additive manufacturing system ([0079]). DeMuth fails to explicitly disclose individually controlling at least one of the inlet and the outlet using a multi-way valve fluidly connected to at least one of the inlet and the outlet.
Ringwald, analogous in the field of 3D printing using particulate material (Abstract), teaches a system featuring an electronically controllable three-way valve provided along at least one feed line which transfers gas (air) and build material particles through the printing system (Fig. 2, [0032], [0035]). This type of valve is used in the system in order to manipulate and direct the flow of materials in one of two directions ([0033], [0044]). Ringwald depicts an embodiment showing the valve positioned on an outlet line from the print area, wherein the material stream can be transported to a collection mechanism for further processing (valve 250, Fig. 2; [0031]-[0032]). 
	It would have been obvious to one of ordinary skill in the art to modify the method of DeMuth in view of Koerber and Chung to include the controllable three-way valve of Ringwald, fluidly connected to at least one of the inlet and the outlet of the at least one passageway, with the step of individually controlling at least one of the inlet and the outlet using the multi-way valve fluidly connected to at least one of the inlet and the outlet. Doing so would provide additional control over the system to manipulate and direct the flow of the fluid, as taught by Ringwald.

Regarding claim 22, DeMuth in view of Koerber and Chung, and further in view of Ringwald, discloses the limitations as set forth above for claim 21. DeMuth does not explicitly disclose a control system individually controls the flowing the gas and the collecting the gas.
DeMuth discloses the control processor which can be connected to control any components of the additive manufacturing system, as set forth above. The control processor can be connected to a variety of actuators, heating or cooling systems, and controllers to coordinate operation. The control processor can be a single central controller, or can include one or more independent control systems, and is provided with an interface to allow input of manufacturing instructions ([0075]). DeMuth further discloses that the build chamber can be equipped with adjustable process temperature controls ([0093]); that the control system has the capability for feedback, e.g., for thermal heating ([0079], [0132]); and that thermal management by way of the fluid passageways may include controlled cooling ([0148]). 
One of ordinary skill in the art would therefore find it obvious that, with the controllable multi-way valve in place, the control processor taught by DeMuth was capable of individually controlling the flowing the gas and the collecting the gas. 
It would have been obvious to one of ordinary skill in the art to modify the method of DeMuth in view of Koerber, Chung, and Ringwald to specify the control system individually controls the flowing the gas and the collecting the gas because doing so would provide additional control over the system, the ability to coordinate operation, thermal management, and allow for the system to operate according to input instructions, as taught by DeMuth.

Regarding claim 23, DeMuth in view of Koerber, Chung, and Ringwald teaches the limitations as set forth above for claim 22. DeMuth does not explicitly disclose the control system is in communication with the multi-way valve.
	The disclosure by DeMuth of the capabilities of the control system set forth above for claim 22, including that the system is capable of controlling any components of the additive manufacturing system, such as actuators and heating/cooling systems, and controlling the rate of heating/cooling with a feedback algorithm, shows that the control system taught by DeMuth was capable of communication with the multi-way valve. This type of communication would be one way that control over the heating/cooling systems could be realized.
It would have been obvious to one of ordinary skill in the art to modify the method of DeMuth in view of Koerber, Chung, and Ringwald to specify the control system is in communication with the multi-way valve for the benefits of additional control over the system, ability to coordinate operation, and thermal management, as taught by DeMuth.

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
With respect to the claim rejections under 35 U.S.C. 103, Applicant argues that the prior cited references, including DeMuth, Koerber, Chung, Process Cooling, Ringwald, and Britannica Academic, make no teachings or suggestions regarding at least one passageway shaped for evacuation of powder from an entire length of the at least one passageway via opening each of the inlet and the outlet for evacuation of the powder from each of the inlet and the outlet. 
The arguments are directed to the previously presented obviousness rejection(s) and that the previous combination of references fails to teach or suggest the newly added limitation of independent claims 1 and 15. However, in the above new rejection of the independent claims over DeMuth in view of Koerber and Chung, the newly added limitations are fully addressed with further discussion of DeMuth, Koerber, and Chung, and the incorporation of teachings from Chung appropriately teaches the new limitation with respect to the at least one passageway “shaped for evacuation of the powder from an entire length of the at least one passageway via opening each of the inlet and the outlet for evacuation of the powder from each of the inlet and the outlet.” 
Specifically, Applicant argues (p. 12) that DeMuth makes no teachings or suggestions regarding at least one passageway shaped for evacuation of powder from an entire length of the at least one passageway via opening each of the inlet and the outlet for evacuation of the powder from each of the inlet and the outlet, therefore failing to teach or suggest every limitation of (amended) claim 1, and Koerber makes no teaching or suggestions of the same limitation and so fails to perfect the noted shortcomings of DeMuth. For these reasons, Applicant asserts that independent claims 1 and 15 patentably define over DeMuth and/or Koerber.
This is not found persuasive. In addressing the newly added limitation, it is discussed that, although DeMuth is silent as to the passageway shape, and Koerber shows a shape with could include a horizontal section, the reference of Chung teaches considering the shape of the passageway(s) with regard to powder removal, and that facilitating powder removal is important to ensure unfused powder within the passageway is removed from the passageways prior to the introduction of a heat transfer media. Chung teaches that the shape of a passageway is a significant factor in the relative ease of powder removal (e.g., tapering of the duct is beneficial for aiding in removal of the unfused powder [0054]; straight ducts for ease of removal of unfused powder [0061]; Figures). As such, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to specify that the at least one passageway of DeMuth in view of Koerber, which is formed in a printed wall during a powder bed fusion process with an inlet and outlet at the build platform, is shaped for evacuation of the powder from an entire length of the passageway via opening each of the inlet and the outlet for evacuation of the powder from each of the inlet and the outlet, in order to ensure the unfused powder which will be inside the passageway is removed prior to the introduction of cooling or heating media.
Applicant argues (p. 13) that Chung (with respect to previous rejections of claims 14 and 18) also makes no teachings or suggestions regarding at least one passageway shaped for evacuation of the powder from an entire length of the at least one passageway via opening each of the inlet and the outlet for evacuation of the powder from each of the inlet and the outlet. Applicant states that Chung, when considered in combination with the teachings and suggestions of DeMuth and/or Koerber, fails to perfect the noted shortcomings of DeMuth.
This is not found persuasive. Regarding the cited limitation, the newly added requirements are addressed by Chung in the above rejection and response to the prior argument. Chung makes repeated reference to the significance of powder removal in a similarly-formed thermal transfer channel, and in the same context describes and shows channel shapes which can facilitate powder removal. As such, the new limitation would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention in order to apply a useful shape to the fluid passageways of DeMuth in view of Koerber so that once they are formed they can be cleared and effectively used for fluid flow.
Applicant argues (p. 17) that Ringwald also makes no teachings or suggestions regarding the same limitation with respect to the passageway shape and thus fails to perfect the noted shortcomings of DeMuth. Ringwald is not relied upon for any teaching or matter specific to the newly added limitation. It has been discussed above how the reference of Chung teaches the passageway shape which is not disclosed by DeMuth.
Applicant argues (p.15) that a previously-cited reference (Process Cooling) does not teach or suggest the same newly added limitation with respect to the passageway shape, however the argument is moot as the reference was/is not relied upon to address the cited limitation. The reference is not relied upon for any teaching or matter specifically challenged in the argument. Applicant argues (p. 18) the same regarding the previously cited reference of Britannica Academic, which is also not relied upon for any teaching or matter specifically challenged in the argument, and so the argument is moot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754